 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD-short periods of time off, to discipline servicemen for improper work,-transfer servicemen from one district to another, and to determinethe work priorities for the servicemen.As the parties admit that theforeman is a supervisor within the meaning of the Act, and as it ap-pears that the dispatcher substitutes for the foreman during the fore-man's absence, and as the record shows that the foreman is out of the.office each day for approximately 50 percent of the time, we find thedispatcher-commercial industrial sales to be a supervisor within themeaning of the Act.As we have herein found that the transportation foremen, streetforemen, inspector of foreign openings, assistant supervisor-outsidecollectors,supervisors-outsidecollections,and the dispatcher-commercial industrial sales are supervisors within the meaning of theAct, we shall exclude them from the unit heretofore found appropri-ate.We have also found that the foremen dispatchers, assistant dis-patchers,chiefdispatcher,dispatcher-centraldistrict,and thedispatcher-west district-day are not supervisors within the meaningof the Act as contended by the Employer.Accordingly, we shallinclude these employees in the unit heretofore found appropriate.ORDERIT IS HEREBY ORDERED that the certification heretofore issued in theabove-captioned proceeding, be, and it hereby is, clarified by specifi-cally including all foremen dispatchers, assistant dispatchers, chiefdispatchers,dispatcher-centraldistrict,and the dispatcher-westdistrict-day and by specifically excluding, as supervisors, all trans-portation foremen, street foremen, inspector of foreign openings, as-sistant supervisor-outside collectors, supervisor-outside collections,and dispatcher-commercial industrial sales.National Company,Inc.andIndependent Union of Plant Pro-tection Employees.Case No. 1-CA1-3479.March 13, 1962DECISION AND ORDEROn December 11, 1961, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief, and the Respondent filed a brief insupport of the Intermediate Report.136 NLRB No. 21. NATIONAL COMPANY, INC.229Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delgated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was brought under Section 10(b) of the National Labor Relations Act,as amended (61 Stat. 136, 73 Stat. 519), herein called the Act, on a charge filedMay 29, 1961, by Independent Union of Plant Protection Employees, herein calledthe Union, against National Company, Inc., herein called Respondent.On July 7,1961, the General Counsel issued a complaint against Respondent alleging a violationof Section 8(a)(3) and (1) of the Act, and Respondent, by answer dated and filedJuly 18, 1961, denied the violation charged.A hearing on the complaint and answerwas held on August 3, 4, and 7, 1961, at Boston, Massachusetts, before James F.Foley, the duly designated Trial Examiner.Respondent, General Counsel, and the Charging Party were represented at thehearing.All parties were afforded an opportunity to be heard, make oral argument,and file briefs.Briefs were filed by General Counsel and Respondent in lieu of oralargument after the close of the hearing.The complaint alleges that on March 24, 1961, Respondent discharged employeeLeroy C. Harrold employed at its Malden, Massachusetts, plant for the reason that hejoined or assisted the Union or engaged in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, and since March 24, 1961,has failed and refused, and continues to refuse to reinstate Harrold to his former orsubstantially equivalent position. In its answer, Respondent denies it violated the Actas alleged and states as affirmative defenses that it determined to assign to a job asguard John Wilband, a foreman aged 62 with 23 years' service in the employ of Re-spondent, whose job had been abolished because of a general retrenchment by Re-spondent; that a vacancy in a guard job had to be made by terminating one of theguards to permit such an assignment as an increase in the number of guards was notwarranted; and that Harrold was selected for termination to provide the vacancy be-cause while he had greater seniority than two of the other six guards, he could notperform the duties of one of the two guards of collecting and delivering mail, since hedid not own or have the use of a personal automobile, could not perform the dutiesof the other guard of responding to the alarm system protecting the Respondent'sMelrose plants during the hours of the night and early morning when these plantswere closed, as he lived in Lynn, Massachusetts, 7 miles from Melrose, Massachu-setts, and did not have a telephone in his home on which he could be reached, or ownor have the use of a personal automobile to convey him to the Melrose plant inresponse to the alarm system.Respondent also advanced the affirmative defense thatHarrold was dissatisfied with his transfer to a less desirable job assignment and waslooking for a job elsewhere.FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent, a Massachusetts corporation, is engaged in the manufacture, sale, anddistribution of electronic equipment and related products with its principal office andplace of business in Malden, Massachusetts. In addition to its Malden plant it oper-ates two plants in Melrose, Massachusetts.National Radio Company, a whollyowned subsidiary, also does business at the three locations.Respondent annually 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceives materials with a value in excess of $50,000 at its Malden plant from pointsoutside the State of Massachusetts,and ships in interstate commerce from its Maldenplant products with a value in excess of$50,000 to points outside the State of Massa-chusetts.I find Respondent is engaged in commerce within the meaning of Section2(6) and(7) of the Act,and that assertion of jurisdiction will effectuate the purposesof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Undisputed factsRespondent and its wholly owned subsidiary has approximately 450 employees atits 3 plants at 61 Sherman Street,Malden,and 37 Washington Street and 111 Wash-ington Street,Melrose,Massachusetts.Eight hundred employees have been laid offsince January 1960 due to a business retrenchment.Approximately 100 employeesconstitute an appropriate unit of production and maintenance employees for collective-bargaining purposes and are represented by International Union of Electrical, Radioand Machine Workers, AFL-CIO, herein called IUE.This unit included approxi-mately 500 employees before the reduction in force.Respondent and IUE have hadcollective-bargaining agreements for 9 years.The guard force of the Respondent at or about March 24, 1961,and at the timeof the hearing,consisted of six guards and a sergeant of the guards, Andrew Pung.The guards were not,and had not been,represented by any labor organization.How-ever,the guards receive all the benefits, to the extent they are applicable,the JUEnegotiates for the unit of production and maintenance employees.Thishas been Re-spondents'policy.The number of guards had been reduced from 13 in early 1960 to6, in line with the reduction in the numbers of other personnel.On March 24, 1960,and thereabouts,three of the guards were assigned to the rotating shift at the Maldenplant and one guard was assigned to each of the two plants in Melrose. SergeantPung was located at the Malden plant as was a guard who worked on the day shiftdelivering mail to, and picking up mail from,the post office and the three plants.The guards on the rotating shift were J. McManus with 181/2 years' service,E. Har-rington with 9 years'service, and Leroy C. Harrold with 3 years'service.H. Martin,with 51/2 years'service, was assigned to plant 3 at 111 Washington Street, Melrose,and T.Paoletti,with 21/2 years'service,was assigned to plant 2 at 37 WashingtonStreet,Melrose.P. Goodwin,with 21/2 years' service, was assigned to delivering andpicking up mail.He used his personally owned automobile for this work and re-ceived a mileage fee for the use of the automobile.He was Pung's nephew bymarriage.On March 24,1961, Harrold had the midnight to 8:30 a.m. shift at the Maldenplant.He had been transferred to the rotating shift at Malden from plant 3 in Mel-rose on February 24, 1961.He had been at plant 3 approximately 21/2 years.Therewas day duty only at plant 3, and the take-home pay for that asisgnment was higherthan for the rotating shift at Malden as the hours worked at plant 3 were approxi-mately 60 per week, with overtime pay after 40 hours, as compared with 40 to 48hours at Malden.His sucecssor at plant 3 was guard Martin who had 21/2 years'more service than he had. Pung testified that he assigned Harrold to plant 3 so thathe could get back on his feet financially,'and that he transferred Martin there forthe same reason.Martin's driver's license had been suspended as a result of an auto-mobile accident.He expected it to be reissued about the time he was transferred.Hedid not have an automobile at the time.As stated above,plants 2 and 3 in Melrose had guards on duty during daytime only.These plants were protected during nonworking hours by the American District Tele-graph alarm system(herein called the A.D.T. system).The alarm rang in the police1At the time Harrold began his employment with Respondent be owned an automobile.Prior to his termination Harrold had been without a car for some time,a year at least.Harrold listed a telephone number on his application form as hisPung's understandingwas that he had a telephone until he moved to another house,but did not have a tele-phone in the second home.His telephone number in the guard's logbook at the time oftermination was the number for his mother-in-law's home which Harrold testified was2 minutes away. Pung testified that he called the number Harrold listed on two occa-sions, but was unable to locate him on either occasion,and that in February 1961, whenHarrold was transferred to the Malden plant, lie endeavored to have him purchase a car.The Plant Guards Protective Association offered to loan him the money to buy a car.Harrold said to Pung he still had a few debts to clear up NATIONALCOMPANY, INC.231station atMelrose and in the American District Telegraph office in Boston.Atroubleshooter in the latter office would first call a representative of Respondent andthen go to plant 2 or 3, whichever it was. Respondents representative would meethim there. Sergeant Pung was first on the list to be called.His alternate was guardPaoletti when the problem was one of plant security and not maintenance. Paolettilived in Melrose, had a telephone, and owned and had the use of an automobile.Asstated above, Harrold lived 7 miles away in Lynn and did not own or have the use ofan automobile, or have a telephone in his home. Paoletti answered the majority ofthe calls during the 6 months prior to March 24, 1961.Harrold had been employed as a guard at the General Electric Company plantin Lynn, Massachusetts, for 7 years before beginning his employment with Respond-ent.While employed by General Electric he was a member of the Union.Hisfather was a business representative of the IUE at the General Electric plant. Ser-geant Pung was employed as a guard by General Electric for 4 years prior to hisemployment of 12 years with Respondent.He was a member of the IUE at GeneralElectric.2Pung was not a union member while employed by Respondent. Neitherwas Harrold until shortly after he applied for membership in the Union on Febru-ary 26, 1961.The record discloses that at least until January 27, 1961, relations between Ser-geant Pung and Harrold were friendly. Pung would look to Harrold for the namesof persons interested in being employed as guards by Respondent.Walter Curtisand Ignazio San Filippo were employed on Harrold's recommendation. So wasJames Madigan, a principal witness in this proceeding.There were also otheroccasions when Pung looked to Harrold for prospective guards.On January 27, 1961, Harrold sent a memorandum to S. Natkin, vice presidentand sales manager of Respondent, in which he complained about the quality of acompany-manufactured radio that was on display at plant 3, Melrose.Harrold wason duty there at that time.Harrold described the radio as being constantly in needof repair, and its being on display at plant 3 to be seen by visitors and salesmenas the "worst piece of merchandising and advertising" that he had ever seen.Hefurther stated that he had several inquiries per day about the set and that he was"getting disgusted with trying to make excuses."He went on to say that "if a set isdisplayed that persons responsible should at least display printed matter with itexplaining advantages and also stating the prices."He concluded by saying that thememorandum was written in the interest of the Company and not as a personal com-plaint.Guard Goodwin heard Pung state on June 2, 1961, to Union Business Repre-sentativeMadigan that Harrold went over his head in sending the memorandum, andthat he was reprimanded as a result of it.As found above, Harrold was transferredto the Malden plant on February 24, 1961.On the morning of March 24, 1961, shortly before 8:30 a.m., the end of the mid-night shift for Harrold, and the beginning of the day shift for Pung, Pung notifiedHarrold that his services were terminated.Harrold and Pung had a conversationabout the termination, Pung handed Harrold a check for the amount due him, andHarrold turned in his uniform, "punched out," and left.Harrold hada conversationwith Industrial Relations Director Hoffman about the termination later in the morn-ing.Harrold had asked Pung if he could talk to Hoffman and Pung suggested to himthat he call Hoffman and arrange to meet with him before going to see him. SinceMarch 24, Respondent has not reemployed Harrold, and has not offered to reinstatehim to his former position or a substantially equivalent position.On March 26,1961, Respondent placed in the vacancy opened by Harrold's termination JohnWilband, 62 years of age, an employee of 23 years' service, and foreman of the coilwinding section until it was disbanded as part of the economic retrenchment begin-ning inJanuary 1960.The six guards on March 26, including Wilband, have beencontinued unchanged in number or personnel. Sergeant Pung has remained as theirsupervisor.B.Harrold's union activityThe testimony of Harrold and James Madigan, business representative and organ-izer for the Union, is that Harroll contacted Madigan regarding the organization ofRespondent's guards in January 1961.There was no rebuttal testimony as Respond-ent had no way to counter this testimony.To give this testimony any weight, Iwould have to rely on the credibility of the testimony of Harrold and Madigan alone,and disregard its self-serving aspects.Other evidence, however, militates againstmy giving this evidence any weight.Harrold admitted that in a conversation withSergeant Pung sometime during his employment by Respondent, he was highly2Apparently, when Pung was at General Electric, the employees, including the guards,bad a plantwide unionSubsequently, the guards became members of the Union. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDcritical of the Union for the way he considered it treated him when he was one of itsmembers during his employment at General Electric.He also admitted that in aconversation on March 24, 1961,with Roger M. Hoffman,industrial relations direc-tor, regarding his termination,he volunteered that"I'm not interested in a unionalthough I received a solicitation card."And up to February 24, 1961,when he wastransferred to the rotating shift at plant 1 in Malden,Harrold had a preferred posi-tion in terms of higher take-home pay and better working hours than that of otherguards with more seniority.In sum, prior to February 24, 1961,Harrold hadevidenced a disinterest rather than an interest in the Union,and was the beneficiaryof preferred wages and working conditions as compared with those of guards withmore seniority which very likely would have been denied him had a union beenrepresenting the guards.I cannot find an interest in the Union premised on anawakening to the benefits of union representation as Harrold was well aware ofthem long before by reason of his prior membership in the Union and his father'sofficial connection with the IUE.It is clear from the testimony,however, that James Madigan, the business repre-sentative of and organizer for the Union,visitedHarrold at the guardhouse atplant 1, Malden,on Sunday afternoon,February 26, 1961, 2 days following his trans-fer from plant 3, Melrose, to the rotating shift at the Malden plant.As previouslyfound, Madigan had been employed as a guard by Respondent on Harrold's recom-mendation.3He had been a friend of Harrold's for 20 years.Guard Harringtonsaw him waiting in his automobile in front of plant 1 when he arrived shortly before4 p.m. to relieve Harrold at 4 p.m.He and Madigan exchanged salutations on meet-ing and farewells on Madigan'sand Harrold's departure in Madigan'sautomobile.4Harrold and Madigan testified they discussed the organization of the guards bythe Union and that Harrold made available to Madigan the names,addresses, andtelephone numbers of the guards that were listed in the logbook kept in the drawerof the desk in the guardhouse.I credit this testimony as on or about March 10,1961,each of the guards,including Harrold,and Sergeant Pung received a handbillor flyer from the Union and a union card.Guard Martin had kept his address andtelephone number confidential and had asked Sergeant Pung to do likewise.Har-rold signed a card on February 26 and gave it to Madigan,and also signed thecard he received in the mail on or about March 10, and returned it to the Union.Madigan and Harrold both testified that Madigan made visits to two or three othercompany plants that Sunday afternoon after leaving Respondent's plant 1, and onthese visits Harrold watched Madigan talk to guards about the benefits of unionmembership and representation and watched his technique in getting them to take aunion card.They both testified that while Madigan was in the plant 1 guardhousewith Harrold,he gave Harrold some union cards which were a combination member-ship application and authorization to the Union to act as bargaining representative.According to them,Harrold left some of them in the drawer of the desk of the plant 1guardhouse.Guards McManus,Harrington,and Pung did not testify as to whetherany cards were in the desk or elsewhere in the guardhouse.I give no weight to thisevidence in view of Harrold's failure to reveal to the other guards and his effortsto conceal from them any connection with the Union. There is no evidence thatRespondent had any knowledge of Harrold'saccompaniment of Madigan on hisorganizational efforts on Sunday, February 26.Pung did testify that McManus3Madigan was employed by Respondent from September 1959 to April 1960He wasterminated on a seniority basis for economic reasonsFollowing his termination, he wasemployed as a guard by Burns Detective Agency and assigned to the plant of the AmericanSugar Company,Charlestown,MassachusettsHe became a business representative ofthe Union in July 1960This was his employment at the time of the hearing, at thetimes of his conversations and other communications with Harrold,and his conversationwith Sergeant Piing4Madigan testified that he disclosed to Harrington at the time that lie was a businessrepresentative of the UnionHarrington denied that lie made such a disclosure I creditHarrington as Harrold's testimony discloses that he desired to keep his participation inunion activity a secretThere is no evidence to indicate that Madigan.Harrold's friend,did not abide by Harrold'swishesMadigan was at the plant to discuss union actionwith Harrold because of Harrold's transfer to plant 1 on February 24according toMadigan, Union Piesident Frank Ryan's and his selling argument for membership in andrepresentation by the Union was protection by the Union against similar transfers.Madigan testified he told the guards that they would be protected by seniorityHowHarrold could be prolected by seniority is not cleai as Guard Martin who succeededHarrold In this better position after Harrold held it for 21/ years, had 2i/ years' moreseniority. NATIONAL COMPANY, INC.233informed him after that date that he saw Madigan waiting for Harrold on that date,and that Harrold went off with him. But Harrold and Madigan were known friends.Harrold testified that when Madigan asked him early in March 1961 what organi-zational activity he had engaged in, he replied that Madigan should approach theother guards about joining the Union.This evidence shows, and I find, that Harroldhad not engaged in any organizational activity. It was shortly after Harrold madethis statement that the handbill and card were received by each of the guards andPung by mail.He was the only one who signed the card and returned it to theUnion.There is no evidence that Harroldengagedin any other activity that couldbe considered as having any connection with the Union's organizational efforts.Aswill be seen in section C,infra,Harrold told Guard Goodwin he threw away theunion card he received in the mail and refused to answer Guard McManus' questionwhether he had signed it.The evidence discloses that the only other organizational effort made on behalfof the Union was a telephone call to Guard McManus about the time the unionhandbill and card were received in the mail.Madigan testified that on or aboutMarch 12 or 13, 1961, a call was made in his presence by Frank Ryan, presidentof the Union.According to Madigan, Ryan said to McManus that the Union wasin the midst of an organizational campaign and had sent literature. In behalf ofrepresentation by the Union, he stated that under a union contract transfer of aguard between or among plants, such as a transfer from Respondent's plant 3 toplant 1, and from daywork to the night relief shift, would be a matter of seniority.According to Madigan, Ryan tried to reach the other guards and was unsuccessful.McManus testified that someone who identified himself as Frank Ryan, presidentof the Union, called his home in his absence.His wife answered the telephone andreceived from the caller a number for her husband to call.McManus called thenumber and asked for Mr. Ryan. Someone, purportedly Ryan, was reached bythe young lady or woman who answered the telephone, and McManus had a conversa-tion with him.McManus testified, "He asked me in regards to the Union, and as Iunderstood it, he said some guard is getting roughly handled and I told him I wasperfectly satisfied with the way I was treated and I did not think any guard wasbeing pushed around."McManus also testified he did not know to whom the callerwas referring.5Madigan testified that in the third week of May 1961, the Union decided to abandonthe effort to organize Respondent's guards.C. Respondent's knowledge of union activityAs previously found, Guard Harrington saw Union Business Representative Madi-gan waiting in his automobile for Harrold on Sunday, February 26, 1961, whenMadigan visited Harrold at Respondent's Malden plant.Pung testified that Har-rington informed him after that date that he saw Madigan waiting for Harrold andthatHarrold left in Madigan's automobile. I have credited Harrington's denial(supra,footnote 4) that Madigan disclosed to him his connection with the Union.It is clear from .the evidence that Pung was aware that the Union was making aneffort to organize the guards on or about March 10, 1961, as a result of the handbilland blank union card he received in the mail. It was the same type of organizationaleffort the Union had made in the early part of 1960.He also had knowledge aboutthat time that each of the six guards had received the union literature and the card.He knew that Guard McManus had made a return telephone call to a person whoidentified himself as Frank Ryan, president of the Union, in response to a call to hishome received by his wife in his absence.All of the guards except Harrold hadindicated to Pung that they were not receptive to the Union's organizational efforts.Harrold testified that he told Guard Goodwin he had thrown his card away. Thereis no testimony that he passed on this information to Pung or any other official ofRespondent.Harrold testified that in the period between March 10 and 24, 1961,he said to McManus, in response to the latter's inquiry as to what he thought about8Madigan also testified that shortly after Ryan's telephone calls, the successful one andthe unsuccessful ones, he made telephone calls to two guardsHe said, "I talked toMcManus, and I think the other guard . . was Hariington" According to Madiganthey cut him short, saying they did not wish to discuss the UnionBoth McManus andHarrington denied they ever received a telephone call from MadiganIn view of thedenials, and the lack of adequate evidence showing authentication of the telephone calls,I do not credit Madigan's testimonySeeWigmore's Code of Evidence, 3d ed (1942),sects. 622 and 2088 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, that representation by the Union was the best thing that could happen tothe guards.He stated that he said this to McManus when he disclosed to him hehad received a union card, and in response to McManus' question whether he signedit,he replied that whether he did or not was a personal matter.McManus' testimonyis silentwith respect to this testimony of Harrold.Pung did testify that he learnedfrom McManus that Harrold had received a card.Pung'sand Hoffman's testimony discloses that on March 23, 1961, Pung wasthinking that someone may have given the names and addresses of the guards tothe Union.Guard Martin received a card at his home address.This address waskept confidential by Martin and by Pung at Martin's request. There was a notationin the logbook by Martin's name that his address and telephone number were to bekept confidential.IndustrialRelationsDirector Hoffman and Pung testified thaton March 23, 1961, Pung referred to the possibility that someone may have giventhe guards'names andaddresses to the Union from the logbook at the Malden plantshortly after they had discussed on that date the placing in a guard position ofJohn Wilband, the necessity of laying off a guard to make a vacancy for Wilband,and had selected Harrold for the layoff for reasons unrelated to union membershipor activity.Hoffman testified that when Pung referred to this matter, he told Pungthat he could not be certain who gave the names and addresses to the Union, that anyone of the other guards including Martin himself could have furnished them to theUnion.As will be seen in section E, 1 and 5,infra,Harrold testified that Pungstated to him on March 24, 1961, as one of the reasons for his termination that hehad given the names and addresses to Madigan, and Madigan testified that when hetalked to Pung on June 2, 1961, about Harrold's termination, Pung admitted that hewas let go because he gave this information to Madigan. It will also be seen in sectionE, 7, infra,Guard Goodwin, whom I find was present during the conversation be-tween Pung and Madigan, denied that Pung made such an admission. Pung alsodenied it.Goodwin testified that it was Madigan who stated to Pung that Pung dis-charged Harrold because he had furnished to him the names and addresses, butthat Pung denied it. Pung testified that on March 23, 1961, when he referred tothe possible connection between Madigan's visit and the Union's possession of theguards' names and addresses, he was not sure that there was such a connection,and that his thinking about it had nothing to do with the selection of Harrold forthe layoff.Hoffman and Pung both testified that they first had knowledge of Har-rold's union membership after Respondent received on June 1, 1961, a copy of thecharge the Union filed with the Board containing the allegation he was dischargedbecause of his union membership.D. Union animusGeneral Counsel offered evidence purporting to show that antiunion animus wasbehind the termination of Harrold.Harrold testified that during his employmentby Respondent a discussion about the Union arose in conversations Harrold had withPung about every 2 or 3 months.Harrold's testimony does not disclose whetherthe alleged discussions contained favorable statements or unfavorable statements byPung about the Union or other unionsPung denied that he had these discussionswith Harrold.He recalledthaton one occasionHarrold said he was fed up withthe Union because of the way it treated him when he was employed at GeneralElectric.Harrold admitted on cross-examination that in a conversation with Punghe had been highly critical of the Union for the way he considered it treated himwhen he was a member during his employment at General Electric.Harrold testified Pung told him on two occasions that Walter Curtis and IgnazioSan Filippo, who were hired as guards on Harrold's recommendation in June, July,or August 1959(supra),were trying to organize the other guards.He so informedhim a week after they were employed, and again a couple of days later, and then laidthem off another couple of days later. It was Harrold's recollection they wereemployed about a month.According to Harrold, when Pung informed him theywere engaging in union activity, he said to him, "Well, Roy, you know that theUnion is one thing we cannot have at National Company."Hoffman testified thatSan Filippo and Curtis worked for 1 week, August 6 to 13, 1959.He stated thatthey were hired on a temporary basis and the need for them ceased to exist after aweek's employment.Pung denied that he ever talked or said anything to Harroldregarding these two employees engaging in union activity, or that a union was some-thing that could not be had at Respondent's plants.He testified that the need forthe two employees ceased to exist so they were let go.He recalled going to Harroldand saying to him he was sorry he had to let them go, and that Harrold replied hewas not sorry as they had not thanked him for getting them the jobs. Counsel for NATIONAL COMPANY, INC.235General Counsel,in his brief, referred to Respondent's evidence that three guardswere hired on September 10, 24, and 25, 1959, respectively, dates following shortlythe August 13 termination date of San Filippo and Curtis.General Counsel's witness,Earle Beshong, employed as a guard from Septem-ber 10 to 30, 1959, testified that when he was hired, Pung said to him that he shouldnot discuss"any union activities or try to establish one with any of my fellow guards,"and that Mr.Hoffman would not have a union for the guards,and that he"would bein wrong with the Company if I did so."Pung denied he made such a statementto Beshong.His recollection was that Beshong asked him if the guards had a union,and he said no, but they had the benefits, that every time IUE obtained benefits forthe unit it represented, the guards received the same benefits.According to Pung,he told Beshong that Hoffman guaranteed this.Respondent'sunion animus will be appraised in the presence of other evidence.Respondent has had collective-bargaining agreements for 9 yearswith IUE.6TheUnion had made two prior unsuccessful attempts to organize the guards.Madigantestified that in the conversation he had with Pung on June 2, 1961,in the guard-house of the Malden plant,Pung, in stating reasons involving union activity byHarrold as the cause for his discharge, said that the word "Union" was a dirty wordin the plant.Pung denied making this statement.Guard Goodwin,who was pres-ent, did not hear him make it.Both Hoffman and Pung testified that when Pungapprised Hoffman of union organizational activity in 1960, as well as in the springof 1961, the latter told Pung to remain neutral and to say nothing in behalf of oragainst such activity.According to Pung and Hoffman, Pung did not inform Hoff-man untilMarch 23, 1961, of the union activity that he had been aware of sinceMarch 10, 1961, or thereabouts.Pung stated that he felt that Hoffman had manyproblems on his mind attendant on the reduction in force that had been takingplace, and he wished to spare him as much as possible.According to Harrold, Pungstated to him in February 1960, while talking about Madigan being dissatisfied witha transfer to another plant, that he had been talking union,and should not havedone that.Pung denied that he ever talked to Harrold about Madigan being dis-satisfied or talking union.E. The alleged dischargeThe General Counsel relies on the testimony of Harrold, corroborated by Madi-gan's of Harrold's termination on March 24, 1961.Respondent offered as rebuttaltestimony the testimony of Sergeant Pung, Industrial Relations Director RogerHoffman,7 and Guard Goodwin.1.Harrold's testimony of his conversation with Pung on March 24, 1961Shortly after 8 a.m. on March 24, 1961, Harrold met Pung in the reception roomof plant 1 at Malden. Pung requested Harrold through Guard Goodwin to meethim there.Pung told Harrold that all good things had to come to an end. Accord-ing to Harrold, Pung then said he had to lay off a guard, that he was the one, andhanded him his check including what was owed to Harrold as of that date.Harroldasked Pung if 7 years with General Electric and 3 years with Respondent as aguard did not mean something, and Pung replied that it did not, and then Harroldsaid that layoffs were made by seniority, and asked why he was laid off since twoguards had less seniority than he had.Pung replied that union activity had beengoing on, that the guards and he had received union cards, Guard McManus hadbeen contacted by the Union and told that a guard had been transferred from oneEvidence is lacking that during this period Respondent in any respect failed to fulfillits collective-bargaining responsibilities or attempted to disparage or detract from the statusof TUE as collective-bargaining representativeEvidence is also lacking that Respondent'srepresentatives said or did anything unfavorable to unions or union activity, except to theextent testimony of Harrold and Madigan purporting to show conduct and statements byPung and Hoffman hostile to unions and union activity may be creditedHoffman has direct responsibility for determining the number of guards and where theywill be located,and for initiating,and securing the approval of, requisitions for additionalguards,and for reviewing and approving disciplinary orders or actions regarding guardpersonnel.Hoffman has staff responsibility for labor relations in the entire plant and directline responsibility for and authority over the guard force.Pung,as supervisor of Respond-ent's guards,has the responsibility for scheduling the assignmentsof theguards, and theirshifts and overtime,and making recommendations to Hoffman for hirings,discharges, andlayoffs.The final decision regarding hirings,discharges, and layoffs is made by Hoffman.However,he followed Pung's recommendation unless it was contrary to Respondent's policyor had some apparent defect. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the plants to the Malden plant on a split shift and was dissatisfied, and that thisguard could only have been he as he was the one transferred. Pung also stated thatGuard Harrington had seen Harrold with Madigan at the plant 1 gatehouse, andthat he gave the guards' names and addesses to Madigan as the Union had GuardMartin's new address which he must have obtained from the guards' logbook in thegatehouse, the only place where it was listed. In response to Harrold's question if itwas not the truth that he had always done his work beyond his required duties,Pung said it made no difference, he had to let him go as he gave the guards' namestoMadigan.Harrold said be admitted to Pung that because he was transferred toplant 1 in Malden from plant 3 in Melrose, he believed that conditions at Respond-ent's plants were such that a union would be the best thing, and that he gave thenames and addresses of the guards to Madigan. Pung said lie knew Madigan wasconnected with the Union.Harrold then discussed with Pung his talking to Hoffman(supra),punched his attendance card, turned in his uniform, and left2.Pung's rebuttal testimonyIn regard to his notice to Harrold on the morning of March 24, that his serviceswere being terminated, Pung testified that he brought Harrold into the guardroom atplant 1 so that he would be away from the guardhouse.He informed Harrold thatthey had to make room for a foreman they had to put on the guard force in orderto take care of him because he had been serving Respondent many years.He saidto Harrold he was sory it had to be he.Harrold asked him if he was picking on himsince he had seniority over two other guards.Pung explained that the twoguards with less seniority could be contacted anytime.Harrold asked him if hecould see Hoffman, and Pung told him to call Hoffman before he went to see him.Pung answered yes on direct examination by Respondent's counsel to the ques-tions whether in this conversation he said to Harrold that there had been unionactivity going on, and that he had received a union card In response to Respond-ent's counsel's question whether he had said to Harrold that Madigan was seen withhim in the gatehouse, he replied that he said to Harrold he understood that Madiganhad given him some transportation and had driven him home 8Pung denied that in the March 24 conversation Harrold said to him that due tohis being transferred a union would be the best thing, or admitted that he gave theguards' addresses to Madigan, or signed a union card, and he denied that in thisconversation he said to Harrold that he knew he gave the names of the guards toMadigan and for that reason had to let him go.He said that he did not know atthat time who gave the names to the Union.He also denied that he said McManushad been approached by the Union.Pung testified that he had a personal conversation with Industrial Relations Direc-tor Hoffman outside the gatehouse at plant 1 on Maich 23, 1961.9Hoffman said tohim that they were trying to make room for John Wilband, one of the foremenwho had worked for Respondent for 24 years, and wanted to know if he had roomfor him as a guard. Pung replied that they would have to lay off a guard.Hoff-man asked him who the guard was that he would have to lay off. Pung repliedthat he did not like to lay off a guard with "a little seniority over the others" buthe would have to lay off Harrold as he did not have a telephone whereby he couldcontact him.Pung further stated .to Hoffman that Guard Paoletti, who had lessseniority, lived near the plant in Melrose, had a telephone and a car, and could bereached around the clock to answer the A.D.T. alarm system, and that GuardGoodwin, the other guard with less seniority, had a car. ran the mail. and couldanswer the A D T. alarm system around the clock.iOAccording to Pung, Hoff-man said that if that was his decision, he would abide by it.Although on direct examination, Pung testified that he first discussed the layoffof Harrold with Hoffman on March 23, 1961, he stated on cross-examination thatHoffman visited him at the guardhouse about 2 weeks before March 23 to tellSHe was referring to Madigan's visit to plant 1 on Sunday February 26Pung's testi-mony does not show the contexts in which these statements weie made9 Pung testified that Hoffman "called me out of the gatehouse, talked with me on thesidewalk "Hoffman',; office is located next to plant 3, Melrose10Pung did not include any statement in his testimony on direct examination that he saidto Hoffman that Goodwin had a home telephone Independent evidence shows that he hada home telephone.Nor did he refer to Harrold's lack of an automobile Independent evi-dence shows that Harrold did not have an automobileOn cross-examination he testifiedhe stated to Hoffman that Goodwin had a telephone and an automobile, and that Harroldlacked a telephone and automobile NATIONAL COMPANY, INC.237him that it might be necessary to lay off a guard and asked him to think about it.Pung said that no mention was made of Harrold's name at this earlier date. Pung'sreconciliation of his testimony on direct and cross was that he did not considerthe earlier conversation to have had anything to do with the termination of Harrold'sservices.He testified that until March 23, he assumed that it would not be neces-sary to lay anyone off. Pung further testified on cross-examination that oldermen make the best guards, that retired policemen are preferred, and that a gun wasavailable at the guardhouse for use by the guard on duty if called upon to do so.He also testified that when Respondent has "a top secret job or secret job" theguards are supplied with sidearms.He further stated that John Wilband who re-placed Harrold represented to him that he had used guns and rifles, that he took hisword for it, and that Wilband was in good physical condition and looking forward toanother year of employment before retiring.In response to the Trial Examiner's question whether he would reemploy HarroldafterWilband retired, Pung gave a long answer which indicated to the TrialExaminer he did not favor doing so.ii3.Harrold's testimony of his conversation with Hoffman on March 24, 1961Shortly after 9 a in. on March 24, 1961, Harrold talked with Industrial Rela-tionsDirector Hoffman in the conference room of plant 3 about the notice hereceived from Pung earlier that morning that his services were terminated.Thefollowing is Harrold's testimony of the conversation.Harrold said to Hoffman that he had been accused of union activities and askedhim what he heard about it.Hoffman replied that he had been told that he hadbeen involved in some union activity but that it was a matter that had to be proven.He asked Hoffman what he should say at the employment office in order to collectunemployment compensation.Hoffman told him to say he was laid off for lack ofwork.Hoffman then said that Harrold did not have a car, and he had to haveguards with cars.Hoffman also said he did not have a telephone.Harrold repliedthat he had the use of his mother-in-law's telephone 2 or 3 minutes away from hishome, and on which Pung had been able to locate him in the past in case of need.Harrold further testified that Hoffman agreed with him that he had done his workbeyond what he was required to do.12Harrold stated that nothing was said to himabout a car or a telephone when he was hired. The application form did not callfor any information regarding a car.There was a space for a telephone number.He inserted his mother-in-law's.On cross-examination, Harrold recalled that Hoffman told him they were goingto put on the guard force an employee by the name of Wilband who had 30 years'service.Harrold knew that Wilband had been a supervisor in the coil winding sec-tion.He asked Hoffman why the same thing had not been done for other employees,mentioning Carl Hadlock who had 35 years' service.Harrold knew be was anengineer.13Hoffman said to him that Wilband was having trouble finding employ-ment, and due to the amount of service be had with Respondent, he felt they shouldgive him a job.He recalled Hoffman said they would try to find him employment,and that he should keep in touch with his office in case they heard of any work inhis lineHoffman called Dave Emery, who worked under his supervision, and askedhim if he knew through his contacts of any jobs which Harrold could fill.11Pung answered that Harrold was one of the nicest guards lie had up until the previousJanuary when he wanted to give"a little break"to GuardMartinwho had been on nightsat plant 1,Malden,and wanted a little changeThe only place to which he could havetransferred Martin was plant 3, MelroseHarrold had to be transferred to plant 1,Malden,to accommodate MartinHarrold did not think he should have made the change Ile haddetermined to make the transfer of Harrold to plant 1 prior to Harrold writing to VicePresident Natkin about the display of the radio badly in need of repairat plant3MelroseHe had not held any resentment against Harrold for this or for anything elseHe talkedto Harrold about the transfer after it was made on February 24, as Harrold showed he wasdissatisfiedHe assured him the transfer was not permanent,as he, Goodwin,Paoletti, andMartin would be rotated 3 or 4 months at a time,so that eventually he would wind up atplant 3 againAccording to Pang, Harrold appeared to be satisfied at the timeHe testified,however,that the third reason for selecting Harrold on March 23,was that Harrold was dissatisfiedas a result of the transferHarrold had testified lie would return to work only under certam conditions.He was not asked what the conditions were12 It is undisputed that Respondent was satisfied with the caliber of Harrold'swork andhis attendance at work.11Hoffman testified that Respondent found work for Hadlock in another company. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn cross-examination, Harrold also recalled discussing the "N-60" situation withHoffman,14 asking Hoffman if that incident was one of the reasons for the layoff,and remarking that shortly after he sent the memorandum to Vice President Natkinhe was transferred to plant 1 at Malden.And he further recalled saying thingsabout Pung that were derogatory, and disparaged him as a guard and a supervisor.He admitted that in connection with these disparaging and derogatory statements,he said to Hoffman that he did not visit Hoffman to complain about his termination,but that "there were some other things he should know about Pung."He alsoadmitted that he said to Hoffman he was not interested in a union although hesigned a solicitation card.He applied for unemployment compensation and in theapplication stated he was laid off for lack of work, and made the same statementto the Guards' Benefit Association in order to receive benefit payments from thatassociation.154.Hoffman's rebuttal testimonyIn regard to his March 24 conversation with Harrold, Hoffman gave the followingtestimony.Harrold said the termination was a shock to him as he had just finished payingoff some notes, his anniversary was that weekend, and he did not really know whatto tell his wife.Harrold said he had the impression that he was laid off for unsatis-factory work performance, and Hoffman replied that he had never heard any badreports about his work, that the record showed he was satisfactory as a guard.16Harrold stated that the reason he was transferred to plant 1 was the "N-60" incident.He then stated how in February Respondent's President Quick came into plant 3 andasked how the N-60 radio manufactured by Respondent was working, tried it him-self, and found it did not work.He asked Harrold to send it to the service depart-ment.Harrold did, and also sent the memorandum(supra)to Sales Vice PresidentNatkin.17Harrold said to Hoffman he thought Pung transferred him to plant 1out of vindictiveness because of this incident.Hoffman said he never heard ofPung doing anything like that, and Harrold replied that once a guard got into theSergeant's doghouse he received all kinds of "lousy" assignments and was mademiserable.When Hoffman said to Harrold that he could always come to him,Harrold answered by saying he would have to obtain Pung's approval first and Pungmight not give his approval, and, if given, the guard would be afraid to talk. Itwas then that Harrold said that he had no interest in unions, although he hadreceived a card like everyone else.Hoffman testified he replied that Harrold'sfeelings about the Union were his own business and had nothing to do with histerminationHarrold then asked if seniority counted for anything, and he repliednot necessarily, that he knew of two instances where seniority had not been appliedsince he had been there.16Hoffman then referred to John Wilband as Hari old testi-fied he did(supra)on cross-examination.When Hoffman asked Harrold if therewas anything else on his mind, he said he did not come to see him to complain, butthere were several things he would like him to know as long as he was there.Hethen accused Pung of playing favorites and not doing a good security job.Hoffmantold Harrold he would investigate the charges 19 but did not think that they wouldaffect his termination.He asked Harrold if the personnel department could be ofassistance in locating him a new job, and Harrold replied that it could and that hewould appreciate any help it could give him.Hoffman also testified that in connec-14N-60 Is the radio manufactured by Respondent concerning which Harrold wrote amemorandum to Sales Manager Natkin on January 27, 1961Harrold complained of thequality, its need of repair, and bad reflection on Respondent that followed from its displayat plant 3(supra).15Neither unemployment compensation nor guards' benefits wete payable in the case ofa discharge16Hoffman said that Pung on March 23 appeared to believe Harrold was dissatisfied abouthis transfer from plant 3, Melrose, to plant 1, MaldenHoffman denied that either Harroldor he reterred to union activities.77As will beseen(infra),Guard Goodwin testified that in the June 2 conversation be-tween Pung and Madigan in his presence, Pung said Harrold went over his head in writingthe memorandum,and th'it he was reprimanded because of itisHoffman testified that seniority determined the selection for layoff when other thingswere equal.He testified that Guards Walle and Mullen were laid off on April 30, 1959,and January28, 1960, respectively, although having more seniority than other guards, be-cause the alternative to laying off Walle was assigning him to a day shift, which could notbe done ashe was easily irritated and would offend visitors, and Mullen was not able towork a full complement of hours per week19Hoffmantestified that he investigated the charges, and that there was no merit to then NATIONAL COMPANY, INC.239tion with Harrold's question regarding seniority, he said to him that the "mail run"required a car and that Paoletti was on duty at night answering the A.D.T. emer-gency calls, and Harrold agreedHoffman corroborated Harrold's testimony thatHarrold asked him what he would say at the unemployment compensation office,and he told him to say he was laid off for lack of work.Hoffman testified earlier that on or about February 1, 1961, Warren Marcus,manufacturing manager of Respondent, telephoned him and said that Respondenthad to "cut down" some of the overhead personnel and one of the employees tobe affected was Wilband, and for him to attempt to obtain a job for Wilband withanother company, and that about February 16 or 17, 1961, he met with Wilband toline up a program to locate him in another job.Wilband said that at his age (62years) he did not want to go through the wear and tear of supervising women, andwould like to work as a guard or watchman somewhere for 3 years so he couldcollect social security. It was agreed that Hoffman and his staff would try to placeWilband as a watchman or guard, and he would try to do so himself.Wilband wason leave with pay status at the time.On March 22, 1961, Marcus called him againand said he had met Wilband on the street and Wilband told him he had been unableto locate a guard or watchman job.Marcus further said that he had talked toRespondent's President Quick about finding a spot for him, and they "recommended,"withHoffman's concurrence, that in view of Wilband's 23 years' service withRespondent, they had an obligation to find a "spot for him on our force."Hoffmantestified he agreed with Marcus that they should find a place for him on Respondent'sguard force since they were unsuccessful in finding a place for him in other companies.Hoffman then testified that he went to plant 1 at Malden the next day, March 23,1961, and talked to Pung in front of the main building.He told Pung of the necessityof placing Wilband on the force, adding that this would mean a surplus of one guard,and asked where Wilband would be assigned. Pung replied that he would probablyhave to assign him to the night relief shift as that was the easiest one to break in on.He asked Pung who the guard was who had to be laid off, and he replied Harrold,as he was the least senior of the guards on the rotating shift at Malden.He thenasked Pung if Harrold was the least senior of all the guards, and Pung replied thatGuards Goodwin and Paoletti had less service than Harrold. Pung said it was notpossible to use Harrold in Goodwin's place as Goodwin was on the mail run whichrequired a car and Paoletti was on call to respond to the A.D.T. [alarm] system atallhours.He also said that Harrold had been looking for a job elsewhere andseemed to be dissatisfied since he was transferred to plant 1, and it would be foolishto lay off someone else and then have Harrold "quit on them."Hoffman testifiedthat he "concurred that Harrold was the logical man to be laid off."He asked Pungwhen Harrold finished his workweek, and when Pung answered Friday, at 8:30 a.m.(this was the following morning), he instructed Pung to talk to Harrold the followingmorning and advise him that he was being laid off because of a surplus of one guardand because "we were absorbing John Wilband into the force." It was then, accord-ing to Hoffman, that Pung informed him of the union organizational activity thathad been going on, and that there had been a mail solicitation of the guards. Pungalso remarked that he wondered how the Union obtained Guard Martin's newaddress.Hoffman testified that he said to Pung that any number of people couldhave been given Guard Martin's address to the Union including Martin himself.Hoffman testified that the solicitation had nothing to do with the termination, thatHarrold was considered strictly as a surplus guard.Hoffman at this point in his testimony stated that he had talked to Pung about 2weeks earlier.He was not asked what the conversation was about, and did not volun-teer this evidence.During cross-examination, he conceded that the seeking of aguard or watchman job by Wilband was an unusual experience for him and Respond-ent, and the placing of Wilband in such a job was something Respondent had notpreviously done 205.Madigan's testimony of his conversation with Pung on June 2, 1961Madigan testified that he had a conversation with Pung in the guardhouse atplant 1, Malden, about 1 p.m. on June 2, 1961, regarding the termination of Harroldon March 24, 1961.21Madigan's testimony follows.Madigan drove down Sherman20Harrold, on cross-examination, stated that he considered Hoffman a truthful person.21Madigan testified that Guard Goodwin was present during parts of the conversationbut not during the first 2 minutes of the conversation, at the end of the conversation, andduring periods of the conversation when he would be absent from the guardhouse. Pung 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet,Malden,to Respondent's plant 1,stopped at the gate, and saw Pung sittingin the open doorway of the guardhouse.He parked his car and walked into theguardhouse where Pung was.His first words were, "What happened to Roy?"Pung replied that they had to get rid of Harrold, that they knew he gave to him thenames and addresses of the guards,and that he was instrumental in contacting himto have him organize Respondent's guards.Madigan replied that Pung could notsay this was the truth as he did not know it was. Pung answered by saying thatGuard Martin received a union card at his new address and the logbook at the plant1guardhouse was the only logbook that had Martin's new address in it. Pung saidHarrold should have known better, and continued with the statement that GuardHarrington saw Madigan on one Sunday waiting at plant 1 for Harrold and Harroldriding off with him in his car.Pung also stated that McManus had come to himand told him he had been called by Frank Ryan of the Union who cited him anexample of a guard being transferred from plant 3 to plant 1, having his shiftchanged,and being dissatisfied with the transfer and change,and that that couldnot happen if the Union had a contract with Respondent with a seniority clause init.Pung then said that they knew that Ryan was referring to Harrold as he haddescribed Harrold's situation.He also said that some of the other guards hadbrought the union cards to him and asked him what they should do with them, andthat he took them to Hoffman. At that time Pung told Hoffman that he then knewthat as he suspected Harrold was the instigator of the union activity. Pung furtherstated that Hoffman said to him that the problem was his, the guards were his men,and for him to do as he saw fit. As Madigan was leaving, Pung said to him thatHarrold should have known better than to have become involved in such a matteras the "Union is a dirty word in this plant."Madigan said to Pung that he, Pung,had formerly worked at General Electric where the guards were members of theUnion and Pung replied that the Union never did him any good when he workedatGeneral Electric.Madigan also recalled that Pung asked him why the Unionkept trying to get in Respondent's plant, that since he had worked for Respondent,the Union had made three attempts and could not be very strong if it was not ableto get a few guards to an election.On cross-examination, Madigan stated that he merely said hello to Andy beforeasking what happened to Harrold.He said hello to Guard Goodwin when he cameinto the guardhouse, 2 minutes after the conversation started.He repeated thatPung said he laid Harrold off because he gave the guards' addresses to him anddenied he asked Pung if Harrold was laid off for that reason.He denied Pung saidHarrold had gone over his head several times and that he said to Pung that Harroldhad Respondent's interest at heart when he went over Pung's head.He testifiedthat Goodwin was in and out of the guardhouse during the conversation and saidnothing during the conversation.He denied saying to Pung before he left that hewas a union representative and working at Revere Sugar, but on further inquiryby counsel for Respondent, he admitted that before he left he informed Pung he wasa union representative in the employ of the Union.When asked if he had been askedthe question previously, he answered that he had been asked whether he worked forRevere Sugar.He testified that as an employee of Burns DetectiveAgency he wasstationed at American Sugar Co., Medford Street, Charlestown,Massachusetts.Madigan also testified on cross-examination that he had driven by Respondent'sMalden plant several times "to get a basis for this discharge of Harrold," and June 2provided the first opportunity for him to see Pung there 226.Pung's rebuttal testimony of his conversation with Madigan on June 2, 1961,Pung testified that he was surprised when Madigan visited him on June 2, 1961. Itwas the first time he had seen him since he was laid off.Madigan greeted him andand Goodwin testified that Goodwin was present throughout the conversation except forthe end of the conversation.Pung stated that at this time Madigan was getting ready toleave and neither he nor Madigan said anything having any material bearing on Harrold'stermination22Respondent's counsel questioned Madigan and Harrold on the lapse of time betweenthe termination on March 24, 1961, and the filing of the charge on May 29, 1961, by theUnion to develop evidence as to whether Harrold, Madigan, Union President Ryan, andUnion Vice President Buckley considered Harrold's termination as a layoff instead of adischargeI have not made findings of these questions and answers as I do not considerthem to contribute any weight one way or the other to the evidence NATIONAL COMPANY, INC.241Guard Goodwin at the same time, asking them how their families were, and askingPung how May was 23 They answered fine, and Madigan said that one of the guardsreceived a raw deal. Pung asked him if he meant Harrold, and when he repliedyes, Pung replied that he did not as far as he was concerned, that he had to lay himoff for certain reasons.Madigan said he was a representative of the Union, andPung said he had not known that he was. He asked Pung if he gave cards to some-body, and Pung replied that he had not, but said that he had received a union card,and thought for the first time he was eligible to join the Union.He asked Madiganifhe was eligible, and Madigan replied that he was.That was the extent of theconversation.Madigan left and he waved goodby to him.Pung further testified on direct examination that he did not say to Madigan thatHarrold should have known better, or that Guard Harrington told him that he sawMadigan at the plant and Harrold drive off with him.He testified that Harrington's,McManus', and Union President Ryan's names were not mentioned in the conversa-tion.He testified that he made no reference to Harrold as the employee who hadbeen transferred from one plant to another and from a day shift to a split shift tohis dissatisfaction.He also testified that he did not say to Madigan that he tookthe union cards received by the guards to Hoffman and said to him that that waswhat he suspected.He denied that he said to Madigan that Hoffman told himthat the problem was his and to handle it his own way, that he said to him thatthe word "Union" was a dirty word in the plant, or that the Union could not bestrong if it could not get a few guards "for an election."7.Guard Goodwin's testimony of Madigan's conversation with Pung on June 2, 1961Guard Goodwin testified that Madigan came to the guardhouse at plant 1, Malden,in the latter part of May or the first part of June 1961, shortly after 1 o'clock inthe afternoon.He was in the guardhouse with Pung when Madigan came in.Madi-gan greeted Goodwin with the words, "Paul, how are you?" shook hands with him,asked how the family was, and Goodwin replied, "Fine, Jim, how's yours?"Madiganturned and shook hands with Pung, and asked how his family was, and Punganswered, "Fine."Goodwin believed he and Pung asked Madigan how his familywas.Madigan asked how things were going at Respondent's plant and Pung repliedthat they were slow.Madigan then said that he understood a guard was laid off,and Pung replied that he was right, it was Harrold.Madigan asked why Harroldwas laid off, that it sounded like "he was getting a shafting." Pung replied that itwas not so, that Harrold was let go "because he was dissatisfied with his work andRoy was mad because of the fact that he had been shifted from Plant 3 to Plant 1,"and, in general, he was dissatisfied with conditions at plant 1 as there was quite abit of difference in money between plant 3 and plant 1.Madigan then said thatHarrold was let go because the guards had received union cards through the mail,and Pung replied, "Definitely that was not the reason."There were a few momentsof silence, and then Goodwin left the guardhouse to enter the plant to get ready togo on the mail run.When he came out, Madigan had left the plant premises.Goodwin also testified on direct examination that Pung said to Madigan that Har-rold had gone over his head by sending the memorandum to Vice President Natkinabout the N-60 radio at plant 3, and that he was reprimanded because Harrold sentit.Madigan replied that he believed Harrold had the Respondents' interest at heartwhen he sent the memorandum. On direct examination, Goodwin denied that Pungsaid that they knew that Harrold gave the guards' names and addresses to Madigan,and was instrumental in contacting the Union; that Roy should have known better;that Pung said that Guard Harrington had seen Madigan at the plant and that Har-rold had driven off with him; that Guard McManus told Pung that Union PresidentRyan had called him and discussed seniority with him, or that McManus' name orRyan's name was mentioned in the conversation.Goodwin also denied that Pungsaid that they knew Ryan was referring to Harrold in the purported conversationRyan had with McManus, that Pung said he took union cards to Hoffman and saidto him that that was what he suspected,24 that Hoffman told him it was his problemand for him to handle it his own way, and that Pung said Harrold should have known23May Is Pung's wife's first name.Madigan's testimony that he was alone with Pungfor 2 minutes before they were joined by Goodwin, and that he began the conversation im-mediately by asking, "What happened to Roy," is contrary to Pung's and Goodwin's testi-mony.Madigan admitted on cross-examination, he said, "Hello Andy" to Pung, and,"Hello Paul" to Goodwin when, according to him, he subsequently appearedu He recalled Pung stating to Madigan that on March 24, Harrold and he had talkedabout Harrold seeing Hoffman regarding the termination. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetter as the word "Union" was a dirty word in the plant.He also denied that Pungasked Madigan why the Union kept trying to get in Respondent's plant, and that Pungadded to the question the statement that the Union could not be strong if it could notget a few guards to an election.Goodwin on direct examination also testified that Madigan asked Pung if some ofthe guards had turned over to him the cards they received from the Union.Hestated that he answered the question instead of Pung by interjecting the statementthat he had given his card to Pung and suggested at the time Pung use it in a certainmanner 25 On cross-examination, he testified that Pung had told him he also receivedcards from Paoletti and Martin.On cross-examination, Goodwin testified regarding a number of other things.Hedelivered and picked up mail each day starting at 7:40 a.m.He made four trips aday to the Melrose plants from Malden and three trips to the Malden Post Office.He was waiting to go on the 1:15 p.m. mail run to the Melrose plants when Madiganarrived.He had been carrying the mail since September 22, 1958. It was not Pungbut Madigan who mentioned the guards' addresses during the conversation.Pung.did say in the conversation that somebody gave them out, and in a conversation he hadwith Pung, before Harrold was laid off, Pung had said to Goodwin that somebody hadgiven out the guards' addresses as Martin's new address was only in the logbook atplant 1 in Malden and Martin had received a union card at the new address.Goodwintold Pung at that time he did not give them out.Hoffman's name was mentioned inthe conversation only when Pung referred to Harrold asking him on March 24 forpermission to talk to Hoffman.Goodwin also received a union card in early 1960.At that time he gave the card to Hoffman. Paoletti handled the mail run in Good-win's absence.Owning a car was not a requisite to obtaining employment as a guard.On redirect examination, Goodwin testified a car was necessary for the mail run.He also testified that not more than 2 minutes elapsed from the time he left the con-versation until he returned, and the distance from the guardhouse to the mailroom inthe plant where he picked up light mailbags and back to his car which was parked.close to the guardhouse was approximately 40 to 45 feet.F.Analysis and concluding findingsFrom my evidentiary findings, I make the following analysis and concluding-findings.I find that there is not substantial evidence to support the contention Respondenthad any hostility to the Union or to union membership or union activity.Respondenthas a history of good bargaining relations with IUE, the Union that represents its pro-duction and maintenance employees. I do not give any weight to the testimony ofHarrold that every 3 months Sergeant Pung would raise the subject of unions withhim.This is a mere conclusionary statement. It has no evidentiary value. In anyevent it does not disclose whether the purported references to the Union were hostile.Imust assume, in the absence of evidence to the contrary, that Respondent's conductwas favorable to it. Sergeant Pung denied making any reference to the Union.Onthe other hand, he recalled Harrold referring to the Union on one occasion, and indi-cating his hostility toward it because of something it did and did not do which Harroldconsidered unfavorable to him.Harrold admitted that he was highly critical of theUnion in one conversation he had with Pung.I do not credit Harrold's testimony of what Pung said to him regarding the pur-ported union activity of San Filippo and Curtis, two temporary employees who wereemployed for approximately 1 week, or former employee Beshong's testimony of whatPung said to him when he began his employment about avoiding union activity.Pung's testimony of what happened in both these incidents is the more logical expla-nation of what happened, especially when viewed with the external and independentcircumstances related to these incidents.The hiring of additional guards monthslater does not by itself neutralize Pung's testimony.Respondent testified that tempo-rary guards were hired as needed and let go when the need ceased.I do not credit Harrold's testimony that in 1960 Pung stated to him that Madigan,then employed by Respondent as a guard, was dissatisfied about a transfer, and wastalking union, and that he should not have talked union. Pung denied he made thestatement.This purported incident, without evidence of external and independentThe manner suggested,whichis beyond the bounds of propriety, indicated Goodwin'shostility to the unionorganizationalactivity. NATIONAL COMPANY, INC.243circumstances to support it, smacks of manufactured testimony designed to buttressHarrold's testimony of his own situation and borrowed from Harrold's tesitmony ofthe situation he claimed hewas in.Nor do I credit Madigan's testimony that onJune 2, 1961, Pung stated to him that the word "Union" was a dirty word in Re-spondent's plant.On June 1, 1961, Respondent received from the Board's RegionalOffice a copy of the Union's unfair labor practice charge filed on May 29, 1961. SoPung had notice of it.Pung allegedly made the statement in a conversation Punghad with Madigan which was set up by Madigan to obtain admissions by Pung againstPung's and Respondent's interests.Pung's demeanor on the witness stand and the re-gard in which he was held by Industrial Relations Director Hoffman indicate to theTrial Examiner that Pung was not a naive person, which he would have to be tomake such a statement when he had knowledge of the filing of the Union's charge, andwas aware of Madigan's purpose in coming to the guardhouse to talk to him for thefirst time since he had been terminated approximately a year before.While the evi-dence indicates that Pung did not know Madigan was a representative of the Unionuntil the end of the conversation, he knew that Harrold and Madigan were friends oflong standing, and that Madigan was waiting for Harrold outside the Malden planton February 26, 1961. Pung denied he made the statement.Goodwin, who I findwas present during the complete conversation, denied the statement was made inhis presence.Also persuasive that Pung did not make the statement are the absenceof any evidence of antiunion activity by Pung in connection with the flurries of organi-zational activity generated by the Union in March 1961, and on two prior occasions,Pung's favoring of Harrold over guards with more seniority up to June 28, 1961, un-doubtedlydue at least in part to the union position Harrold's father held, and Re-spondent's collective-bargaining relations with IUE,a powerful and influential sisterlabor organization.I do not credit Madigan's testimony that Pung said to him in their conversationof June 2, 1961, at the Malden plant that the Union had never done him any goodwhen he worked at General Electric in response to a statement by Madigan toPung that the latter had formerly worked at General Electric where the guards weremembers of the Union. Pung denied he made the statement.When Pung was atGeneral Electric, the guards in the plantwide unit were represented by IUE. It wasnot until after Pung left General Electric's employ that the Union began representingthe guards at General Electric.Moreover, the statement attributed by Madigan toPung is the statement that Pung testified that Harrold made to him and which Har-rold admitted he made.Here again is manufactured testimony by Madigan of whatpurportedly occurred on June 2, 1961, in regard to the notice of termination Punggave Harrold on March 24, 1961. It is part of an abortive attempt by Madigan tofurnish testimony corroborative of Harrold's testimony of the March 24 notice oftermination.Madigan's testimony of what was said by Pung in the, Malden plant onJune 2, 1961, is not credible testimony.26I find at this point that the record does not contain probative evidence of acts orstatements showing antiunion animus by Respondent independent of the evidence ofstatements purportedly made by Pung to Harrold on March 24, 1961.The relation, if any, of the proscriptions of Section 8(a)(3) and (1) of the Actto the termination of Guard Harrold on March 24, 1961, had its birth with thememorandum of January 27, 1961, that Harrold sent to Respondent's Vice PresidentNatkin, in charge of sales, on or about January 27, 1961.Harrold's immediatesuperior, Sergeant Rung, felt that Harrold had gone over his head in sending it andclaimed he was reprimanded because of Harrold's sending it.On February 24,1961, Sergeant Pung transferred Guard Harrold from the job he held as guard for21/2years during daytime hours at Respondent's plant 3 in Melrose, Massachusetts,to night duty at Respondent's plant 1 in Malden.He had planned to make thetransfer to give Guard Martin an opportunity to enjoy the preferences the Melroseassignment had, but the sending of the memorandum may well have accelerated hisdecisionOn the Malden job Harrold not only worked nighttime hours but receivedless take-home pay.On Sunday afternoon, February 26, 1961, 2 days following thetransfer,Madigan, a business representative of the Union and a close friend for 20years, visitedHarrold in the gatehouse of plant 1, Malden, where Harrold gave'-eIf General Counsel's position that Pung had knowledge of Madigan's connection withthe Union through a disclosure of it by him to Guard Harrington on February 26, 1961,were recognized, Madigan's testimony would be clearly incredible.641795-63-vol. 136-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDMadigan the names and addresses of the guards from the logbook kept there andthey discussed the organization of the guards by the Union and Harrold's transfer totheMalden plant.Before Harrold entered the plant about 3:30 p.m. on his lastround prior to being relieved by the guard on the shift begining at 4 p.m., he letMadigan out the gate of the plant.Madigan sat in his car parked outside the gatewaiting for Harrold.There he was seen by Guard Harrington shortly before 4 p.m.as he came to relieve Harrold. Shortly after 4 p.m. Harrold left with Madigan.Harrington and Madigan exchanged farewells.Harrington told Pung shortly there-after he had seen Madigan waiting for Harrold 27On or about March 10, 1961, each of the six guards and Sergeant Pung receivedorganizational literature of a general nature put out by the Union and a union card.Harrold signed his card and returned it.He had also signed a card on February 26and given it to Madigan.None of the other guards signed the card, and Pung hadknowledge they did not intend to do so.On or about March 12 or 13, 1961, GuardMcManus talked by telephone to someone in the Union, who identified himself asFrank Ryan, union president.McManus had made a return call to him because ofa call he made to McManus earlier that day and which was answered by McManus'wife in his absence.The caller told McManus the Union was organizing and that aguard employed by Respondent was being roughly handled, and McManus repliedhe was satisfied with the way he was being handled, and did not believe any guardwas being unfairly handled.McManus informed Pung of this telephone call.Pung would know from this information from McManus that Harrold's dissatis-faction had reached the Union and was being used in its organizational effortHowever, the record lacks evidence to show that at this time Pung or any of theguards except Harrold had any knowledge that Madigan, whom Harrington hadseen waiting for Harrold on February 26, had any connection with the Union, orthat Harrold was connected in any way with the Union, its organizational activity, orhad any interest in the Union.28What Pung knew was that Harrold had been highlycritical of the Union to him.He also knew that the organizational activity of theUnion was a mere flurry and was going nowhere.Ifind that Industrial Relations Director Hoffman went to the Malden plant onMarch 23, 1961, and had a conversation there with Sergeant Pung regarding theassignment to a job as guard of John Wilband, an employee of 23 years. who hadbeen foreman of the disbanded coil winding section.On March 22, 1961, Hoff-man had told Manufacturing Manager Marcus that Wilband would be placed in aguard position, following Marcus' statement to Hoffman that this was the desire ofPresident Quick as well as his own.Hoffman told Pung that Wilband had to beplaced on his staff, and asked him where he would be assigned, and who was theguard to be laid off to make a place for Wilband. Pung replied that he would haveto be assigned to the rotating shift at the Malden plant, that Harrold was the guardto be laid off, as he had the least seniority of the guards on duty at MaldenWhenHoffman asked Pung if Harrold had the least seniority of all the guards, Pung re-plied that Guards Goodwin and Paoletti had less seniority than Harrold, but thatGoodwin was handling the mail run which required the use of a personally ownedcar, and Paoletti responded to the alarm system at the Melrose plants, for which ahome telephone and a car were required and that Harrold had neither a telephonenor a car. Pung also said to Hoffman that Harrold was dissatisfied with his joband was looking for employment elsewhere, and there would be no point in re-taining Harrold and then have him quit.Hoffman followed Pung's recommendationto lay off Harrold for these reasons, and told Pung to lay off Harrold.He in-structed Pung to give Harrold notice on the following morning.n I have not credited the testimony that Madigan informed Harrington he was represent-ing the Union or that Madigan left any union cards in the drawer of the desk. I have notgiven any weight to the testimony that Harrold was instructed in organizational techniquesby Madigan or that he visited other plants that Sunday afternoon with Madigan to seehow the latter engaged in organizational activity, as the record is absent of evidence ofknowledge by Respondent that Harrold had anything to do with the organizational activityHarrold refused to solicit the signing of the union cards, told Guard Goodwin he threwhis card away,and refusedto say yes or no to Guard McManus' question whether he signeda card.2 Pung did not know Madigan was a union representative until June 2, 1961, or thatHarrold wasa memberof the Union untilJune 1, 1961,or thereafter. NATIONAL COMPANY, INC.245I find the evidence to disclose that from a sound business or economic standpoint,Harrold was the guard to be selected for the layoff. Seniority controlled layoffsonly when other factors were equal.Goodwin handled the mail run which Harroldcould not handle, and Paoletti responded to the nighttime and early morning plantprotectionalarmsystem which Harrold could not do.The employment status ofGuards Harrington, McManus, or Martin was at least equal to Harrold's, so seniorityrequired the retention of each one of these guards rather than Harrold.29I credit Hoffman's testimony that he was not aware of the flurry of organizationalactivity inMarch 1961 until he was informed of it by Pung on March 23, 1961,following the decision to lay off Harrold.Hoffman's testimony of Pung's state-ments to him when he informed Hoffman of the organizational activity indicatesthat Pung was thinking that the Union could have obtained the names and ad-dresses of the guards from the logbook at the Maiden plant before the union litera-ture and cards were sent to the guards.However, his testimony and that of Pung'sdoes not disclose,or support an inference,that Harrold's name was mentioned inthis conversation in connection with the obtaining of the names and addresses.Harrold's testimony of his conversations with Pung and Hoffman on March 24,1961, and Hoffman's and Pung's testimony of these conversations show that Harrolddid not question the Respondent's determination to make a place on the staff ofguards for Wilband.The reference to Harrold being laid off in the statement inthe charge filed by the Union supports this finding.There is not substantial evidenceof record which would permit me to find that Wilband was placed on the guard staffto provide the opportunity to get rid of Harrold.Wilband had been serving as aguard at the time of the hearing for better than 4 months, and no evidence wasoffered to show incapacity by him to perform a guard's duties.Guards Harringtonand McManus and Sergeant Pung are in the same age group as Wilband. He wasnot hired to respond to the alarm system at the Melrose plant during the night orearlymorning hours and is not expected to do so.Harrold was not expected todo so during his employment and did not do so.I credit Hoffman's denial that Harrold said to him on the morning of March 24,1961, that Pung accused him of union activities, and that he replied that whether hewas or not was a matter of proof.When the remainder of Harrold's testimony ondirect examination and his recollections on cross-examination are compared withHoffman's testimony of the conversation there is no dispute at to what was said.The conversation covered Harrold's seniority over Guards Goodwin and Paoletti,Hoffman's explanation that Goodwin was handling the mail run and Paoletti wasresponding to the night alarm system at the Melrose plants, assignments which Har-rold could not perform, the caliber of Harrold's work performance, Harrold'sopinion that Pung had selected him for the termination out of vindictiveness becauseof the memorandum he had sent to Vice President Natkin, Harrold's efforts to be-little Pung's conduct as a supervisor,an understanding between Hoffman and Harroldas to the reason to be given on the application for unemployment compensation, andthe agreement by Hoffman that his department would try to place Harrold withanother company.This conversation does not disclose any evidence that Pungrecommended Harrold for the layoff because of union activity.Pung admitted that he began the conversation of March 24, 1961, with Harroldwith the words that all good things must end. I find in it no nuances from whichan inference could be drawn that the termination was related to union activity. Pungin effect said it was the end of a good thing.Harrold testified Pung said to himthat a place had to be made for a veteran employee and that he was selected, andwhen he asked him if his seniority made any difference, Pung replied it did not asunion activity had been going on, that McManus' telephone conversation with arepresentative of the Union disclosed the Union was using his dissatisfaction withhis transfer in its organizational activity,and that he had given the guards' namesand addresses to Madigan as the Union had Guard Martin'snew address.Pungdenied he made such a statement to Harrold.He testified that he told Harrold thata veteran employee had to be given a job as guard,someone had to be laid off toprovide a vacancy, and he was selected instead of Goodwin or Paoletti, who had lessseniority because they could be contacted any time.^ These findings are premised on Hoffman's testimonyHoffman's demeanor on the wit-ness stand, compared to the demeanor of the other witnesses, persuades me that he was themost credible of the witnesses who testified.This conclusion and evaluation of all the testi-mony is the basis for the crediting of Hoffman's testimony. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Pung's testimony and notHarrold's.Pung, a unionmember during 4years' employment at General Electric, would have had to be childishly naive to havemade the statement Harrold attributes to him.His demeanor on the witness standsatisfiesme that Pung was not a victim of fits of naivete.Moreover, there is noevidence that Pung knew Madigan was connected with the Union on March 24,1961, that Harrold would have anything to do with the Union, or that Pung had anantiunion animusor in any event would disclose suchan animusneedlessly in viewof the efforts of Respondent generally and Hoffman in particular to maintain goodrelations with the IUE.There is the evidence that Harrold wasa son ofan officialof IUE, and until the sending of the memorandum to Vice President Natkin onJanuary 27, 1961, had received favored treatment from Pung. Pung usually hiredthe persons recommended by Harrold.Pung was aware from the reference to Harrold's transfer from plant 3 to plant 1in the union officials' conversation with Guard McManus on March 12 or 13, 1961,thatHarrold was still dissatisfied with it, and his dissatisfaction had reached theUnion.However, Pung knew of this dissatisfaction independently of this disclosure.In any event, the use of knowledge of Harrold's dissatisfaction with the transferfrom this source does not mean that Pung was engaging in illegal activity under theAct.Moreover, in view of the lack of evidence to support an antiunion animus onthe part ofPung,or Hoffman, or Respondent generally, I cannot see how Pungwould take seriously the weak flurry of organizational activity that the Union engagedin during March 1961.Moreover, Pung knew it was getting nowhere.Pung testified on direct examination that during his conversation of March 24,1961, with Harrold he stated there had been union activitygoing onin the plant,that he had received a union card, and that he understood Madigan had furnishedhim transportation on February 26, 1961.He denied however, that he made anyreference to the furnishing of thenames andaddresses to Madigan or to the con-versationMcManus had with a representative of the union or its contents.Noattempt was made by either counsel to elicit from Pung the contexts in which thesestatements were made in the March 24 conversation. If they had been made partof the record, the evidence might have pointed in a different direction. Pung testifiedthat in the June 2, 1961, conversation with Madigan, he stated to him that herecommended Harrold's layoff forcertain reasons.The reasons were not given.Guard Goodwin, who waspresent,testified that Pung said that Harrold had goneover his head insendingthe January 27, 1961, memorandum to Vice PresidentNatkin and that he had been reprimanded as a result of it. I credit Goodwin'stestimony.However, this testimony is not evidence of any illegal conduct by Pung.Goodwin also testified that in conversations he had with Pung between March 10and 24, 1961, Pung had remarked that someone must have given the names andaddresses to the Union.He denied Pung made the statement in the conversationwith Madigan on June 2, 1961. Both Hoffman and Pung testified that Pung hadmade thesameremark to him on March 23, 1961. For the reasons previouslystated, I do not find these remarks of Pung to be substantial evidence that Punghad Harrold in mind when he made them. Pung testified that on and prior toMarch 24, 1961, the did not know who gave them to the Union.For the abovereasons,I conclude and find that General Counsel has failed toprove the allegations of his complaint by a preponderance of the evidence on therecord considered as a whole. I will, therefore, recommend that the complaint bedismissedin itsentirety.30CONCLUSIONS OF LAw1.Respondent National Company, Inc., isengaged in commercewithin the mean-ing of Section 2(6) of the Act, and the Independent Union of Plant ProtectionEmployees is a labor organization within themeaningof Section 2(5) of the Act.2.Respondenthas not engagedin conduct violative of Section 8(a)(1) and (3)of the Act,as alleged in the complaint.RECOMMENDATIONSUpon the basisof the foregoing findingsof factand conclusionsof law, it isrecommended hereinthat the complaintbe dismissed in itsentirety.20 SeeN.L.R.B.v.Corn-mg Glass Works,293 F. 2d 784(C.A. 1).